In making out a disorderly house case it is permissible for the State in any legitimate way to show that the female inmates of such house are prostitutes, and that the accused is aware of such fact. One way in which our courts have said that this proof may be made, is by showing that prior to the time charged the women or any of them resorting to or residing in such house, have been charged or convicted of that character of vagrancy arising from being common prostitutes. This was attempted in the instant case and the State's method of making such proof is vigorously attacked in the motion for rehearing. A justice of the peace testified that two women who were found in appellant's house on the occasion same was raided by the officers had pleaded guilty to vagrancy, to-wit: to being common prostitutes, in his court. When we wrote our original opinion we were under the belief that the docket of said justice showed these facts, and that said docket was in evidence. The Bowman case, 73 Tex.Crim. Rep., contains the following:
"Objection was urged that this testimony was irrelevant and immaterial to any issue in the case, and was highly prejudicial to the rights of defendant, and because it was not the best evidence. If appellant had plead guilty to a charge of vagrancy, the court papers and dockets should be used to show that fact; and further, the duty was upon the State to first show under what section of the vagrancy statute, if this was what was intended the defendant had been charged, and had plead guilty, before such plea, if admissible at all, could have been admissible in this case. The court overruled the objection *Page 644 
and the testimony went before the jury. We think this was error."
This would seem to indicate that the fact of one being charged with being a vagrant, to-wit: a common prostitute, and having plead guilty to such charge, may be shown by the complaint and by the docket entries. Our attention has been directed to a qualification attached to the bill of exceptions presenting this matter, in which the learned trial court says that the docket entries were not admitted in evidence. This makes it plain that the justice was giving oral testimony of record facts. Objection was made to his testimony that it was not the best evidence. This was overruled. It was an erroneous ruling. Oral testimony of such facts when relied on to make out guilt, seems inadmissible. Goosby v. State, 80 Tex.Crim. Rep.. A plea of guilty or a judgment of conviction of the original taker, is admissible in developing a case against one charged with receiving and concealing stolen property, as proving the theft, but it is no where held that such facts may be proven orally if there be objection. A plea of guilty to vagrancy based on any other section of the vagrancy statute than the one making a vagrant of a common prostitute, would have no pertinence in making out a case such as the one before us, and such testimony would be inadmissible. The fact that this section of the statute formed the basis of the charge to which the plea of guilty was entered, might be evidenced by the complaint, or in some cases by the docket entries, but secondary evidence of the contents of such writings in a case of this king would not be admissible in the first instance. This being true, we think ourselves in error in not upholding appellant's objection to the testimony of said justice of the peace. The motion for rehearing must be granted, the affirmance set aside, and the judgment now reversed and the cause remanded.
Reversed and remanded.
                          ON REHEARING.                         June 20, 1923.